Citation Nr: 0208347	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied the veteran's claim.  

Procedural history

The veteran filed his claim for service connection for PTSD 
in July 1996.  In an April 1998 rating decision, the RO 
denied the veteran's claim, finding that his PTSD was not 
related to his military service.  In August 2000, the Board 
reviewed the matter and remanded it back to the RO for 
additional evidentiary development.  After the requested 
development was accomplished, in April 2002, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
previous denial of service connection for PTSD.  The 
veteran's VA claims folder was thereupon returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged in-service stressors.

2.  Competent medical evidence does not reveal that currently 
diagnosed PTSD is causally related to any incident of the 
veteran's military service, including his service in Vietnam.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In essence, he contends that stressful experiences 
during his tour of duty in Vietnam led to the onset of PTSD.  
He further contends that although PTSD was incurred in 
service, it may have been exacerbated by a post-service 1971 
automobile accident.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters, and will then proceed to present 
the pertinent law and regulations and apply them to the facts 
and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the April 1998 rating decision, 
the April 1999 statement of the case (SOC) and the June 1999 
SSOC, by correspondence from the RO following the Board's 
August 2000 remand and the April 2002 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's August 2000 remand 
the veteran underwent a psychiatric examination in March 
2002, the results of which are reported below.  The veteran 
identified records from Settegast Community Health Center in 
October 1996.  The RO requested these records in December 
1996 and subsequently obtained them.  The veteran requested 
that the RO obtain his Social Security Administration (SSA) 
records, including records of an identified physician in July 
1998.  Those records were obtained.  The veteran submitted 
medical records in September 1996, March 1997, April 1997, 
and June 1997, and April 1999, which were considered by the 
RO and are of record.  The veteran identified VA medical 
records in July 1998, and the RO obtained them.  

In June 1999, the veteran submitted a statement which 
requested that the RO check his stressor.  No additional 
information was supplied by the veteran with this request.  
In September 2000, following the Board's remand, the RO sent 
a letter to the veteran, notifying him in detail of the 
stressor information he needed to provide.  In response, he 
referred to outpatient treatment records and requested a VA 
psychiatric examination to explain his Vietnam experience.  
The RO again sent a detailed request for information in May 
2001, emphasizing to him the importance of this information 
to the outcome of his claim.  The veteran returned the 
stressor verification form in May 2001, but according to the 
RO, he did not provide information in sufficient detail, 
i.e., names of participants or witnesses, or a specific 
description of events, to verify any stressor.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted several statements, 
all of which are of record and have been considered.  The 
veteran indicated in his April 1999 substantive appeal (VA 
Form 9) that he did not want a personal hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

PTSD/combat status

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Standard of review

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

The veteran contends that he suffered the onset of PTSD in 
the service, and that this condition both contributed to and 
was exacerbated by a motor vehicle accident after he left 
service.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2001); Moreau, supra.

There is of record a current medical diagnosis of PTSD; 
accordingly, element (1) above has arguably been satisfied.  
However, there is still the question of linkage to the 
veteran's military service, and whether there is credible 
supporting evidence that an in-service stressor actually 
occurred.

As noted above, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See 
Madden, supra.

The Board observes that the veteran does not contend that he 
engaged in combat while in the service, and the Board is 
unable to identify objective evidence to show combat.  The 
Board notes that the veteran's military occupational 
specialty, as recorded in his Form DD-214, was a Combat 
Demolition Specialist.  In the March 2002 VA examination he 
stated that his duties included driving vehicles and 
transporting personnel.  In an April 1996 VA social work 
service report, the veteran stated that he was never in 
direct combat but experienced some artillery fire at long 
range.  A July 1998 report of Dr. J.G. shows that the veteran 
did not participate directly "in the war," but was 
constantly fearful.  The Board notes that he did not receive 
any decorations or awards indicative of combat status, and he 
did not incur any injuries reflective of participation in 
combat.  The Board concludes that combat status has not been 
demonstrated in this case.  See Moreau, Dizoglio and Doran, 
all supra.

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.  That is, the record must contain service 
records or other credible evidence which supports and does 
not contradict the veteran's testimony

In a May 2001 stressor statement, the veteran identified his 
unit as the 25th infantry, and described the stressor event 
as loss of life in gunfire (bunker guard) and loss of life of 
fellow convoy driver in April 1969.  The location was stated 
as Nui Ba Din, Tay Ninh province.  During a March 2002 VA 
examination, the veteran described his stressor as witnessing 
a fire fight where he was stationed, and watching a truck 
suffer a mine explosion while in convoy.  He also stated that 
he was afraid during his entire tour in Vietnam, but did not 
mention witnessing or being exposed to any specific traumatic 
event in relation to this fear.  In an April 1999 outpatient 
treatment report, the examiner stated that the veteran 
described in detail his traumatic experience of seeing a 
truck blow up.  

The veteran's claimed stressors have not been verified 
because his descriptions are too vague to be verified.  He 
did not provide sufficient detailed information, such as 
specific dates and names of casualties or witnesses. Nor did 
he provide even a broad description of the manner in which 
these events unfolded, the role he played in them, or the 
particular impact they had on him.  Further, there is some 
discrepancy in the reporting of these stressors over time.  
In contrast with his recent reporting of events such as a 
mine explosion and witnessing loss of life, in an April 1996 
social work service report, the veteran reported only that he 
experienced some artillery fire at long range.    

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of any in-
service stressor identified by the veteran.  Establishment of 
such a stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), a 
claim for service connection for PTSD cannot be granted.

In addition, there must be submitted competent medical 
evidence which demonstrates a link between currently 
diagnosed PTSD and claimed in-service stressors.  
Significantly, although the veteran has been diagnosed with 
PTSD on several occasions, the preponderance of the medical 
evidence is against a finding that his current diagnosis is 
linked to the events of his military service or the 
particular stressors named by him.  Dr. J.G.'s diagnosis in 
the July 1998 examination was severe PTSD and severe major 
depressive disorder.  However, the examiner did not directly 
attribute the veteran's PTSD to service, and other than a 
recitation of the veteran's complaints, did not discuss the 
role of his military service in the evaluation.  A January 
1998 progress note listed a diagnosis of PTSD, but did not 
attribute it to military service.  

There is certain evidence which links the veteran's 
psychiatric problems to a post-service motor vehicle 
accident.  In March 2002, the veteran was diagnosed with 
recurrent major depression; anxiety disorder, not otherwise 
specified; and alcohol dependence, in remission.  The 
examiner stated that the veteran's history did not support 
PTSD related to his experience in Vietnam.  The examiner 
noted a 1971 automobile accident, 13 months after separation 
from service, in which the veteran was described as being 
seriously injured.  His fiancée and several of her family 
members were killed; the veteran was the only survivor from 
the vehicle he was driving.  The veteran stated that he may 
have been in a daze or thinking about Vietnam when he pulled 
into the path of a truck.  The examiner found this accident 
to be the source of depression and severe guilt and found 
this to be the most intensely stressful event that the 
veteran had experienced.  

Also, in an August 1996 outpatient treatment note, the 
veteran attributed his depression to guilt over the 1971 car 
accident, and an April 1996 social work service report found 
that the veteran had clear symptoms of PTSD, such as 
intrusive thoughts about the accident, survivor guilt, etc., 
but stated these symptoms in relation to his the 1971 
accident, not the veteran's service in Vietnam.  In fact, 
there is no mention of military service.

An April 1996 treatment report and a September 1996 VA 
hospitalization report show the veteran's complaints of 
nightmares about a truck that is about to hit him, and 
occasional intrusive thoughts about the event  A May 1997 
treatment record shows that in addition to the 1971 accident, 
the veteran was also involved in an accident in 1973 in which 
he lost consciousness for a week, and that he was involved in 
a third accident while drinking.  The examiner found that, as 
a result, the veteran had a fear of driving and was also 
afraid to take the bus.  There was no mention of the 
veteran's military service.  

The Board finds that, as the veteran's claimed stressor has 
not been verified, and is not supported by his service 
records or other credible evidence of record, the evidence is 
insufficient to show PTSD that can be attributed to the 
veteran's claimed stressors, or to his military service.  
Rather, the evidence shows a diagnosis of PTSD which has been 
medically attributed to a post-service automobile accident.
Elements (2) and (3) of 38 C.F.R. § 3.304(f) have accordingly 
not been met.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

Additional discussion

A review of the file demonstrates that the veteran has sought 
service connection exclusively for PTSD, and the RO has 
denied service connection for PTSD only.
It therefore appears that the Board is without jurisdiction 
to address any broader claim, such as entitlement to service 
connection for any acquired psychiatric disability rather 
than just PTSD.  

There is evidence of record to the effect that the veteran 
has indicated that the fatal 1971 motor vehicle accident, 
which appears from the medical opinion evidence to be the 
source of significant emotional stress, was caused by a PTSD 
flashback.  
See, e.g.,  the veteran's April 2002 statement in support of 
his claim.  To some degree, it appears that the veteran may 
be attempting to present a claim of entitlement to service 
connection for a psychiatric disorder, including PTSD, 
secondary to PTSD [the reasoning being as follows: PTSD 
caused the flashback which caused the motor vehicle accident 
which caused subsequent psychiatric disability].  However, 
absent service-connected PTSD, such claim of necessity would 
fail.  See 38 C.F.R. § 3.310 (2001).  In any event, such 
claim is not currently before the Board on appeal.  
 


ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

